The Court
instructed the jury, that if the defendant had. no knowledge of the negro coming on "board, nor of his being on board his boat, nor of his going out of his boat in Georgetown, the defendant was not liable ; but that if the defendant saw the negro during the passage, or knew of his being on board his boat, and suffered him to land and go at large in Georgetown, he was liable in this action for damages if the plaintiff can prove that he sus-táined.any thereby.
Verdict for the plaintiff, 120 dollars.